Title: To George Washington from George Clinton, 25 April 1779
From: Clinton, George
To: Washington, George



        Dear Sir.
Poughkeepsie [N.Y.] 25th April 1779

I have had the Honor of receiving your Excellency’s Letters of the 9th & 17th Instant. In consequence of the Latter I have ordered 100 Men to the northern Frontier to relieve the Detachments of Genl James Clinton’s Brigade now in that Quarter—The Officer who is to command these Men is ordered to observe such Directions as he shall receive from Genl Schuyler (to whom I have written on the Subject) as from his knowledge of the Country he will be able to make the best Disposition of this small force. The Militia in that Quarter have also my Orders to hold them selves in the most perfect Readiness; but it being a new Country they are weak and having been once in the Power of the Enemy under Genl Burgoyne are not much to be depended on.
I formerly mentioned to your Excellency that I imagined this State might be able to raise one thousand Men for the frontier Service. The Legislature soon after accordingly provided for the embodying of that number by Drafts from the Militia; but at the same Time directed that a Proportion of them should be applied towards filling up the continental Battalions raised under the direction of this State, if a Requisition should be made for this Purpose by Congress. The Militia Officers are now employed in making the Drafts in their respective Regiments & I have Reason to believe they will soon be compleated & a greater part of them by voluntary Inlistments. Those which are to join the continental Regiments will be immediately delivered over to them—the remainder will be upwards of four hundred & commanded by a Lieutenant Colo. and Major I will order them to join the Troops now on the Frontiers & to such Passes as are best calculated to cover the Country from the Incursions of the Enemy until I shall hear further from your Excellency You will readily perceive, Sir, that without knowing the Rendesvouz of the different Parties who are to be employed in the Operations to the Westward and the Routes they are respectively to take it will be impossible for me to make the proper Disposition of the Force that may be left in their Absence, for the Protection of the frontier Inhabitants as some Parts will be rendered perfectly secure by the Movements of our Troops whilst others will be more exposed Your Excellency’s Orders therefore on this Subject will be necessary. I have the Honor to be with the greatest Respect & Esteem Sir Your Excellency’s most Obedt Servant
Geo: Clinton
P.S. Since writing the above I have received a Letter from Genl Ten Broeck with the enclosed Copy of a Letter from Mr Fonda. The disagreeable Intelligence it contains will I fear tend to retard the raising of the Drafts from the Militia as it will disconcert the Measures taken for that Purpose.